Exhibit 10.3

 

 

Covenant Agreement

 

This Covenant Agreement (the “Agreement”), dated and effective as of July 10,
2017, is made by and between Milestone Scientific Inc., a Delaware corporation
(together with its successors and affiliates, the “Company”) and Daniel
Goldberger (the “Executive”). This Agreement is entered into pursuant to the
Employment Agreement dated July 10, 2017 between the Company and Executive
regarding Executive’s employment with the Company (as amended from time to time,
the “Employment Agreement”). As used herein, the term “Company” shall include
the Company and its direct and indirect subsidiaries. Other capitalized terms
used but not defined in this Agreement have the meanings ascribed to them on
Annex 1 attached hereto.

 

1.

Nondisclosure of Proprietary Information.

 

(a)

Except in connection with the faithful performance of the Executive’s duties
under the Employment Agreement and as provided herein, the Executive shall, in
perpetuity, maintain in confidence and shall not directly, indirectly or
otherwise, use, disseminate, disclose or publish, or use for the Executive’s
benefit or the benefit of any person, firm, corporation or other entity any
Proprietary Information or deliver to any person, firm, corporation or other
entity any document, record, notebook, computer program or similar repository of
or containing any such Proprietary Information. The parties hereby stipulate and
agree that as between them the Proprietary Information is important, material
and affects the successful conduct of the businesses of the Company (and of any
successor or assignee of the Company). The Executive acknowledges and agrees
that these steps to maintain the confidentiality of its Proprietary Information
are reasonable and that it is reasonable and necessary for the Company to take
such steps.

 

(b)

Upon termination of the Executive’s employment with the Company for any reason,
the Executive will promptly deliver to the Company all correspondence, drawings,
manuals, letters, notes, notebooks, reports, programs, plans, proposals,
financial documents, computer disk drives, flash drives, disks, or any other
materials consisting of, including or relating to Proprietary Information in his
possession.

 

(c)

Notwithstanding the foregoing, the Executive may respond to a lawful and valid
subpoena or other legal or administrative process but: (i) shall give the
Company the earliest practicable notice thereof, (ii) shall, as much in advance
of the return date as practicable, make available to the Company and its counsel
the documents and other information sought and (iii) shall assist such counsel
at the Company’s expense in resisting or otherwise responding to such process.

 

(d)

Nothing in this Agreement shall prohibit the Executive from (i) disclosing
information and documents when required by law, subpoena, court or
administrative order (subject to the requirements of Section 1(c) above),
(ii) disclosing information and documents related to his own personal benefits,
entitlements and obligations in confidence to his attorney or tax or financial
adviser for the purpose of securing legal or tax advice, (iii) disclosing the
post-employment restrictions in this Agreement in confidence to any potential
new employer, (iv) reporting possible violations of federal law or regulations
to any governmental agency or entity, including but not limited to the
Department of Justice, the Securities and Exchange Commission or making other
disclosures that are protected under the whistleblower provisions of federal or
state law or regulations or (v) retaining, at any time, his personal
correspondence, his personal rolodex and documents related to his own personal
benefits, entitlements and obligations.

 

 

--------------------------------------------------------------------------------

 

 

2.

Non-Solicitation; Non-Compete; Non-Disparagement

 

(a)

At any time during the term of his employment with the Company (the “Employment
Period”) and for a period of twenty-four (24) months immediately following the
end of the Employment Period, the Executive shall not, directly or indirectly,
either for himself or on behalf of any other person, firm, corporation or other
entity, (i) recruit or otherwise solicit, encourage or induce any employee,
client, customer or investor of any Company Party to terminate such person or
entity’s employment or other arrangement with a Company Party, or otherwise to
change such person or entity’s relationship with a Company Party, (ii) hire or
offer to employ or retain or offer to retain as a consultant or advisor or in
any other capacity (or cause or influence any other person or entity to hire or
offer to employ or retain or offer to retain as a consultant or advisor or in
any other capacity) any person who was employed by the Company in a similar
capacity as such person is employed by the Company in a manner which would
deprive the Company of the services of such person or (iii) cause or seek to
cause any client or customer of, or investor in, any Company Party to become a
client or customer of, or investor in, any business or activity that competes
with the Business and in which the Executive becomes engaged (directly or
indirectly) or otherwise has a financial interest.

 

(b)

At any time during the Employment Period and for a period of twelve (12) months
immediately following the end of the Employment Period, the Executive shall not,
directly or indirectly, either for himself or on behalf of any other person,
firm, corporation or other entity, shall not, directly or indirectly; (i) in any
manner, engage in any business which competes with any business conducted by the
Company (including any subsidiary) and will not directly or indirectly own,
manage, operate, join, control or participate in the ownership, management,
operation or control of, or be employed by or connected in any manner with any
corporation, firm or business that is so engaged (provided, however, that
nothing herein shall prohibit the Executive from owning not more than three
percent (3%) of the outstanding stock of any publicly held corporation).

 

(c)

The Executive agrees not to make any disparaging remarks about any Company
Party, or any of their practices, or any Company Party’s directors, managers,
officers, equity holders or trustees either orally or in writing, at any time.

 

3.

Inventions and Other Works. During the Employment Period, the Executive may
either alone or with others, author, create, conceive or develop or reduce to
practice, or cause to be conceived or developed or reduced to practice, or
assist in the authoring, creation, conception, development or reduction to
practice of documents, materials, designs, drawings, processes, Proprietary
Information and other works which relate to the Business or are otherwise
capable of being used by a Company Party (“Works”). The Executive agrees that
any and all Works and the related intellectual property and other rights in
those Works including, without limitation, inventions, patents, copyrights, mask
works, design rights, database rights, trademarks, service marks, internet
rights/domain names, trade secrets and know-how (whether registered or
unregistered and including any applications or rights to apply) subsisting
anywhere in the world in any and all media now existing or hereafter created
(collectively, “Works IP Rights”) will belong solely to and be the absolute
property of the relevant Company Party. The Executive agrees that all original
works of authorship which are made by the Executive (solely or jointly with
others) within the scope of and during the period of his employment with the
Company and which are protectable by copyright are “works made for hire,” as
that term is defined in the United States Copyright Act. The Executive hereby
assigns with full title guarantee to the Company (on behalf of the applicable
Company Party) by way of present assignment of all Works IP Rights, all
intellectual property rights in the Works. The Executive hereby irrevocably and
unconditionally waives any moral rights which he may have in any Works. The
Executive shall immediately disclose to the Company all Works and all Works IP
Rights, and shall immediately on request by the Company (whether during or after
the termination of his or her Employment Period) and at the expense of the
Company (on behalf of the applicable Company Party) execute all instruments and
do all things necessary for vesting in the Company (or such other person as the
Company may designate) all right, title and interest to and in the Works and
Works IP Rights and as otherwise necessary for giving to the Company (on behalf
of the applicable Company Party) the full benefit of this clause.
Notwithstanding the foregoing, Works and Works IP Rights does not apply to any
invention for which no equipment, supplies, facility, or trade secret
information of a Company Party was used and which was developed entirely on the
Executive’s own time, unless (a) the invention relates (i) to the Business, or
(ii) to the Company Party’s actual or demonstrably anticipated research or
development, or (b) the invention results from any work performed by the
Executive for any Company Party.

 

2

--------------------------------------------------------------------------------

 

 

4.

Patent and Copyright Registrations. The Executive agrees to assist any Company
Party, or its designee, at the Company’s expense (on behalf of the applicable
Company Party), in every proper way to secure the Company Party’s rights in the
inventions and any copyrights, patents, mask work rights or other intellectual
property rights relating thereto in any and all countries, including the
disclosure to the Company Party of all pertinent information and data with
respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company Party shall deem
necessary in order to apply for and obtain such rights and in order to assign
and convey to the Company Party, its successors, assigns, and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. The Executive further agrees that his obligation to execute or
cause to be executed, when it is in his power to do so, any such instrument or
papers shall continue after the termination of this Agreement. If the Company
Party is unable because of mental or physical incapacity or for any other reason
to secure such Company Party’s signature to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions or original works of authorship assigned to the Company
Party as above, then the Executive hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and in his or her behalf and stead to execute and
file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by the
Executive.

 

5.

Injunctive Relief. It is recognized and acknowledged by the Executive that a
breach of one or more of the covenants contained in Sections 1 and 2 may cause
irreparable damage to the Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach may be inadequate. Accordingly, the Executive agrees that in the
event of a breach or threatened breach of any of the covenants contained in
Sections 1 or 2, in addition to any other remedy which may be available at law
or in equity, the Company shall be entitled to seek injunctive relief and
special performance to prevent or prohibit such breach. The Executive agrees to
waive any requirements for the securing or posting of any bond in connection
with such remedy.

   

6.

Tolling In the event of the breach by the Executive of any covenants contained
in Sections 2 the running of the applicable period of restriction shall be
automatically tolled and suspended for the amount of time that the breach
continues, and shall automatically recommence when the breach is remedied so
that the Company shall receive the benefit of the Executive’s compliance with
such covenants.

 

3

--------------------------------------------------------------------------------

 

 

8.

Assignment and Successors. The Company may assign its rights and obligations
under this Agreement to any successor to all or substantially all of the
business or the assets of the Company (by merger or otherwise), and may assign
or encumber this Agreement and its rights hereunder as security for indebtedness
of the Company and its affiliates. This Agreement shall be binding upon and
inure to the benefit of parties to this Agreement and their respective heirs,
executors, administrators, personal and legal representatives, successors and
assigns. None of the Executive’s rights or obligations may be assigned or
transferred by the Executive, other than the Executive’s rights to payments
hereunder, which may be transferred only by will or operation of law.

 

9.

Governing Law. This Agreement shall be governed, construed, interpreted and
enforced in accordance with its express terms, and otherwise in accordance with
the substantive laws of the State of New York, without reference to the
principles of conflicts of law or choice of law of the State of New York or of
any other jurisdiction, and where applicable, the laws of the United States.

 

10.

Counterparts. This Agreement may be executed in several counterparts, each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement. Signatures delivered by facsimile shall
be deemed effective for all purposes.

 

11.

Entire Agreement. The terms of this Agreement and the Employment Agreement are
intended by the parties to be the final expression of their agreement with
respect to the subject matter hereof and to supersede all prior understandings
and agreements, whether written or oral. The parties further intend that this
Agreement shall constitute the complete and exclusive statement of their terms
and that no extrinsic evidence whatsoever may be introduced in any judicial,
administrative, or other legal proceeding to vary the terms of this Agreement.

 

12.

Amendments; Waivers. This Agreement may not be modified or amended except by an
instrument in writing, signed by you and the Chairman of the Board of the
Company. By an instrument in writing similarly executed, you or the Company may
waive compliance by the other party or parties with any specifically identified
provision of this Agreement that such other party was or is obligated to comply
with or perform; provided, however, that such waiver shall not operate as a
waiver of, or estoppel with respect to, any other or subsequent breach or
failure to comply or perform. No failure to exercise and no delay in exercising
any right, remedy, or power hereunder shall preclude any other or further
exercise of any other right, remedy, or power provided herein or by law or in
equity. Except as otherwise set forth in this Agreement, the respective rights
and obligations of the parties under this Agreement shall survive any
termination of the Executive’s employment by the Company.

 

13.

Dispute Resolution. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively in accordance with the
provisions of Section 5 of this Agreement and Section 6 of the Employment
Agreement.

   

14.

Enforcement If any term, provision, covenant or condition of this Agreement is
held by a court of competent jurisdiction to exceed the limitations permitted by
applicable law, as determined by such court in such action, then the provisions
will be deemed reformed to the maximum limitations permitted by applicable law
and the parties hereby expressly acknowledge their desire that in such event
such action be taken. If any provision of this Agreement is held to be illegal,
invalid or unenforceable during the term of this Agreement after application of
the first sentence of this Section 14, then such provision shall be fully
severable; this Agreement shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never comprised a portion of this
Agreement; and the remaining provisions of this Agreement shall remain in full
force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement. Furthermore, in
lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Covenant Agreement on the
date and year first above written.

 

 

The Company:

 

MILESTONE SCIENTIFIC INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Joseph D'Agostino

 

 

 

Joseph D'Agostino,

 

 

 

Chief Financial Officer

 

 

The Executive:

 

 

 

/s/ Daniel S. Goldberger             
Daniel S. Goldberger

 

5

--------------------------------------------------------------------------------

 

 

ANNEX 1

 

Defined Terms

 

“Business” means all commercial activities of the Company.

 

“Company Party” means the Company and the Company’s clients.

 

“Proprietary Information” means and includes any confidential or proprietary
information, trade secrets or intellectual property of or relating to any
Company Party; provided, however, that Proprietary Information does not include
information which (i) becomes publicly available, other than by disclosure by
the Executive in violation of this Agreement, (ii) is contained in a publicly
available document or (iii) was known to the Executive before the Executive
commenced discussion with the Company regarding the prospect of employment by
the Company.

 